Citation Nr: 0309165	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  99-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ring finger injury, presently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision, which confirmed 
and continued a 10 percent evaluation for residuals of a 
right ring finger injury.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
 
A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO prior to 
November 9, 2000 (the effective date of the VCAA), the RO 
never advised the veteran of the VCAA, and the potential 
impact this law might have on his claim.  This violation of 
due process must be addressed before the Board can undertake 
any action in this claim.

When seen at a VA outpatient clinic in May 2000, the examiner 
made comments regarding the service-connected right ring 
finger, and the right long finger.  It was unclear whether 
the long finger had been affected by the non-use of the ring 
finger.  Any disability of the remaining fingers of the right 
hand as a result of the service connected right ring finger 
should be evaluated.  Furthermore, effective August 26, 2002, 
the diagnostic criteria for rating fingers was revised.  

The record indicates that the veteran was last seen by a 
private doctor in July 2000 for his right ring finger injury.  
The Board finds that the veteran should be afforded a current 
VA examination in order to determine the etiology of his 
right ring finger injury.  

In a statement submitted by the veteran dated February 1998, 
he reported treatment at the VA medical center (VAMC) in 
Rockland, New York and the VAMC in Castle Point, New York.  A 
review of the case file reveals no records from either 
facility.  Thus, the RO is instructed to contact the VAMC in 
Rockland, New York and the VAMC in Castle Point, New York and 
request the appropriate medical records pertaining to the 
veteran's right ring finger injury.      

While this file was in the possession of the Board, 
additional development was undertaken.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the Federal Court held, 
in essence, that evidence obtained by the Board could not be 
considered by the Board without first remanding the case to 
the AOJ (agency of original jurisdiction) for initial 
consideration.

In view of the foregoing, the case is remanded for the 
following:	

1.  The Board finds that there remains a 
further duty to assist the veteran on 
his claim for entitlement to an 
increased rating for residuals of a 
right ring finger injury, presently 
evaluated as 10 percent disabling.  
38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).  The RO must 
review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) 
and 38 C.F.R. § 3.159 are fully 
complied with and satisfied.

2.	The RO should contact the veteran and 
obtain from him the names and 
addresses of all medical care 
providers, VA or private, who treated 
the veteran for disability of the 
right ring finger, since May 2000.  
After securing the necessary release, 
the RO should obtain these records for 
association with the claims folder.  
If any records cannot be obtained, it 
should be so documented in the claims 
folder.
3.  The veteran should be afforded a VA 
orthopedic examination to evaluate 
the nature and extent of his service-
connected residuals of the right ring 
finger.  Before evaluating the 
veteran, the examiner should review 
the claims folder, including a copy 
of this Remand and any evidence added 
to the record.  The examiner should 
indicate that the file had been 
reviewed.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical 
findings, and diagnoses.

a. In particular, the examiner should report on the 
level of the veteran's pain due to any residuals of 
the fracture of the right ring finger, and the 
effect such pain has on his functional ability.  
The examiner should indicate 
whether there is impairment of any 
other finger of the right hand as a 
result of the service-connected 
right ring finger disorder.

b. In addition, the examiner should 
state the etiology of any pain, and 
whether such pain claimed by the 
veteran is supported by adequate 
pathology, or evidenced by visible 
behavior on motion or palpation.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.

4.  The record indicates that the 
veteran was treated for a right ring 
finger disorder at Castle Point VAMC in 
New York and Rockland VAMC in New York.  
Make arrangements to obtain the 
following types of records:  Notes, 
Consults, Vitals, Medications, Lab 
Findings, Procedures, Problem List, 
Confirmed Diagnoses.

5  Thereafter, the RO should 
readjudicate this claim, keeping in mind 
the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




